[Cite as Bodager v. Campbell, 2013-Ohio-4650.]

                                 IN THE COURT OF APPEALS OF OHIO
                                    FOURTH APPELLATE DISTRICT
                                           PIKE COUNTY


Eric D. Bodager,                                    :

                    Plaintiff-Appellant,            :        Case No. 12CA828

v.                                                  :

Damon Campbell et al.,                              :   DECISION AND JUDGMENT ENTRY

         Defendants-Appellees.      :      RELEASED: 10/07/13
_____________________________________________________________
                              APPEARANCES:

James S. Gentile and Rhys B. Cartwright-Jones, Youngstown, Ohio, for
Appellant.

Kenneth E. Harris, FREUND, FREEZE & ARNOLD, Columbus, Ohio, for
Appellees.
_____________________________________________________________
KLATT, P.J. *
           {¶ 1} Plaintiff-appellant, Eric D. Bodager, appeals from a judgment of the Pike

County Court of Common Pleas that granted summary judgment in favor of defendants-

appellees, Damon Campbell, Brian Anderson, and the City of Waverly.1 For the following

reasons, we affirm.

           {¶ 2} On January 1, 2007 at approximately 12:20 a.m., Bodager was driving his

white Mercedes Benz east on Emmitt Avenue in Waverly, Ohio. At the same time,

Anderson, a patrol officer for the Waverly Police Department, was driving his patrol car

west on Emmitt Avenue.                 Given the rate at which Bodager's Mercedes approached

Anderson's patrol car, Anderson suspected that Bodager might be speeding. Anderson

used his dash-mounted radar to determine Bodager's speed. According to the radar,


1   Waverly is now a village, not a city.
Pike App. No. 12CA828                                                                  2

Bodager was driving 46 m.p.h.—11 m.p.h. over the posted 35 m.p.h. speed limit.

       {¶ 3} After Bodager's Mercedes passed Anderson's patrol car, Anderson made a

U-turn to follow him. As Anderson finished his turn, he saw Bodager's Mercedes making

a left turn onto Ford Avenue.         Bodager did not signal before turning.     Anderson

accelerated to catch up to Bodager's Mercedes, and he also turned left onto Ford Avenue.

During the turn, Anderson activated his patrol car's overhead lights.

       {¶ 4} As Anderson was turning onto Ford Avenue, he saw Bodager's Mercedes

turn left onto an alley that ran behind businesses that fronted the north side of Emmitt

Avenue. Again, Bodager failed to signal before turning. Anderson followed Bodager and

activated his siren just prior to turning left onto the alley.

       {¶ 5} The alley curved multiple times before intersecting with Emmitt Avenue.

According to Anderson, Bodager's Mercedes stopped immediately before reaching

Emmitt Avenue. Anderson turned off his siren and prepared to exit his patrol car. At that

point, Bodager's Mercedes accelerated and turned right onto Emmitt Avenue. Anderson

followed. Within a short distance, Bodager's Mercedes again stopped, this time in the

middle of Emmitt Avenue. As Anderson again prepared to leave his patrol car, Bodager's

Mercedes accelerated. Bodager's Mercedes then turned right onto a private driveway.

Bodager drove over old, defunct railroad tracks, turned the Mercedes to the left, and

stopped.

       {¶ 6} Bodager's recollection of what happened prior to this point differs from

Anderson's. Bodager was driving eastbound on Emmitt Avenue because he was going to

visit his girlfriend, who was at a friend's home. Bodager saw the friend's car, a yellow

Volkswagen Beetle, pass him going the opposite direction. Bodager assumed that his

friend and girlfriend were headed to his house, so he decided to turn around and follow
Pike App. No. 12CA828                                                                   3

them. Bodager then turned left onto Ford Avenue, turned left onto the alley, and turned

right onto Emmitt Avenue.

       {¶ 7} After turning onto Emmitt Avenue, Bodager saw headlights in his rearview

mirror and thought that one of his friends might be in the car behind him. Bodager did

not see any police lights or hear a siren, nor did he stop his car in the alleyway or on

Emmitt Avenue. Bodager decided to pull onto a private driveway so he could stop and

speak with whoever was in the car behind him. When Bodager drove over the railroad

tracks, he thought his Mercedes had hit something, so he stopped his car and jumped out

to see what he had collided with. According to Bodager, it was at that point that he first

saw police.

       {¶ 8} Fortunately, the remainder of Bodager's January 1, 2007 encounter with the

police is memorialized in a video recording. Seconds before Bodager turned onto the

private driveway, Trooper Throckmorton of the Ohio State Highway Patrol pulled behind

Anderson's patrol car. Throckmorton's cruiser was equipped with a video recording

device, which recorded what happened next.

       {¶ 9} Throckmorton stopped his cruiser at the base of the private driveway.

Bodager had driven his Mercedes further up the driveway before turning to the left and

stopping in grassy area next to the driveway. Thus, the video recording shows the

Mercedes in profile, with its driver's side facing the viewer.

       {¶ 10} In the recording, Bodager immediately jumps out of his Mercedes after

stopping it.    Throckmorton and Anderson exit their cars as Bodager exits his.

Throckmorton yells, "Stay in the car. Stay in the car." Bodager, who is already out of his

Mercedes, remains standing next to it, facing the officers. Throckmorton then yells, "Get

your hands up. Get your hands up." Anderson says, "Hands up in the air, now." Bodager
Pike App. No. 12CA828                                                                  4

raises both hands into the air. By this time, Throckmorton and Anderson have their

weapons drawn and pointed at Bodager.

        {¶ 11} Anderson yells, "Turn around; face forward." Bodager drops his hands,

turns toward his Mercedes, and walks a few steps to the rear side panel of the Mercedes.

Anderson repeats, louder, "Turn around; face forward." At the same time, Throckmorton

yells, "Keep your hands up." Bodager places his left hand next to the rear, backseat

window and his right hand on top of the trunk. Anderson walks to Bodager, stands

immediately behind him, and re-holsters his weapon. Throckmorton walks closer to

Bodager and Anderson and stands to Bodager's left with his weapon still drawn and

pointed at Bodager. Anderson tells Bodager to "place [his] right hand behind [his] back."

Bodager removes his left hand from the side of the Mercedes and places it behind his

back.

        {¶ 12} At that point, Throckmorton re-holsters his weapon and moves closer to

Bodager and Anderson. As Anderson works to cuff Bodager's left wrist, Bodager stands,

moves away from the Mercedes, and drops his right hand from the trunk. Throckmorton

yells, "Loosen up" and pushes Bodager's left shoulder and side against the rear window of

the Mercedes. Anderson uses his body to push, and then pin, Bodager against the

Mercedes.    At the same time, an auxillary officer who was riding with Anderson

approaches from Bodager's right and puts a hand on Bodager's back. Bodager swears and

again tries to stand upright. Throckmorton pushes Bodager's head down and says, "Stay

down. Stay down."

        {¶ 13} Throckmorton and the auxiliary officer continue their hold on Bodager as

Anderson recommences trying to cuff him. Bodager says, "What the f*** are you guys

even doing, man? I'm coming to check up on people that I really care about." He then
Pike App. No. 12CA828                                                                     5

yells, "My f****** back is in spasms!" and tries to stand upright again. One of the officers

says something mostly unintelligible about taking Bodager "out" or "down." Anderson

grabs Bodager around the upper chest while Throckmorton turns Bodager to the left and

both Throckmorton and Anderson use their legs to try to take Bodager's feet out from

under him. Bodager staggers and twirls, but he does not fall. Anderson then grabs

Bodager's right shoulder from behind and shoves him to the ground. Bodager uses his

right hand, which he had been holding behind his back, to break his fall. When Bodager

hits the ground, he falls on his right side with Anderson on top of him. Anderson rolls

Bodager onto his belly and crouches above him, straddling him.             Anderson grabs

Bodager's right hand and places it behind his back. Throughout the struggle, Bodager is

yelling, "My f****** back. I'm f****** serious." One of the officers repeatedly says, "On

the ground."

       {¶ 14} As Bodager and the three officers are struggling, another patrol car arrives.

Damon Campbell, a patrol officer with the Waverly Police Department, exits the car with a

police canine. Campbell stands a few feet away from the four men on the ground and

gives the dog the command to bark. Throckmorton tells Bodager to "relax. That dog

won't get you. Relax."

       {¶ 15} Anderson finishes cuffing Bodager. Bodager asks to be rolled on his side,

and the officers comply. As Bodager is lying on the ground, Anderson searches him.

Bodager starts complaining about the officers' treatment of him, and one officer says,

"Stop resisting." Bodager replies, "I didn't resist nothing." The officers then help Bodager

to his feet and put him in the rear of Anderson's patrol car. Anderson later searched

Bodager's Mercedes and found four marijuana roaches in the ashtray.
Pike App. No. 12CA828                                                                    6

       {¶ 16} Anderson filed a complaint in the Pike County Court charging Bodager with:

(1) speeding, a violation of the Codified Ordinances of Waverly, Ohio 333.03 (hereinafter,

"W.C.O."), a minor misdemeanor; (2) failure to signal before turning, a violation of

W.C.O. 331.14, a minor misdemeanor; (3) failure to use a seatbelt, a violation of W.C.O.

337.27(b)(1), a minor misdemeanor; (4) operating a vehicle under the influence of a drug

of abuse, a violation of W.C.O. 333.01(a)(1)(A), a first degree misdemeanor; (5) failure to

comply with an officer, a violation of W.C.O. 303.01(a), a first degree misdemeanor; and

(6) resisting arrest, a violation of W.C.O. 525.09(a), a second degree misdemeanor.

Bodager agreed to plead guilty to the speeding, turn signal, and seatbelt violations in

return for a dismissal of the remaining charges. The entry dismissing the failure to

comply, resisting arrest, and OVI violations states that dismissal was "not due to lack of

probable cause to arrest."

       {¶ 17} On December 9, 2010, Bodager filed a complaint against defendants,

alleging claims for violation of 42 U.S.C. 1983, malicious prosecution, false arrest, and

battery. Defendants moved for summary judgment. In a decision and judgment dated

February 27, 2012, the trial court granted defendants' motion.

       {¶ 18} Bodager now appeals the February 27, 2012 judgment, and he assigns the

following errors:

              [1.] The Trial Court Erred in Granting Summary Judgment as
              to Mr. Bodager's 1983 Use of Force Claim and the
              Accompanying Common Law Claims[.]

              [2.] The Trial Court Erred in Granting Summary Judgment as
              to Mr. Bodager's 1983 Wrongful Arrest and Prosecution
              Claims and the Accompanying Common Law Claims.

       {¶ 19} Both of Bodager's assignments of error challenge the trial court's summary

judgment ruling.      Summary judgment is appropriate when the moving party
Pike App. No. 12CA828                                                                     7

demonstrates that: (1) there is no genuine issue of material fact; (2) the moving party is

entitled to judgment as a matter of law; and (3) reasonable minds can come to but one

conclusion when viewing the evidence most strongly in favor of the nonmoving party, and

that conclusion is adverse to the nonmoving party. Hudson v. Petrosurance, Inc., 127

Ohio St.3d 54, 2010-Ohio-4505, ¶ 29; Sinnott v. Aqua-Chem, Inc., 116 Ohio St.3d 158,

2007-Ohio-5584, ¶ 29. Appellate review of a trial court's ruling on a motion for summary

judgment is de novo. Hudson at ¶ 29. This means that an appellate court conducts an

independent review, without deference to the trial court's determination. Wells Fargo v.

Phillabaum, 192 Ohio App.3d 712, 2011-Ohio-1311, ¶ 7 (4th Dist.).

       {¶ 20} By his first assignment of error, Bodager argues that the trial court erred in

granting defendants summary judgment on the state law claims of assault and battery, as

well as the federal law claim that Anderson and Campbell violated 42 U.S.C. 1983 by using

excessive force. We disagree with each of Bodager's arguments.

       {¶ 21} To prevail on a 1983 claim, a plaintiff must establish that (1) the conduct in

controversy was committed by a person acting under color of law, and (2) the conduct

deprived the plaintiff of a federal right, either constitutional or statutory. Ziegler v.

Aukerman, 512 F.3d 777, 782 (6th Cir.2008). Here, the parties do not dispute that

Anderson and Campbell were acting under color of law. The dispute focuses, instead, on

whether the force that Anderson and Campbell used against Bodager violated the Fourth

Amendment prohibition against unreasonable seizures of the person.

       {¶ 22} In determining whether the force used violates the Fourth Amendment,

courts must examine "whether the officers' actions are 'objectively reasonable' in light of

the facts and circumstances confronting them." Graham v. Connor, 490 U.S. 386, 397

(1989). These facts and circumstances include the severity of the crime at issue, whether
Pike App. No. 12CA828                                                                       8

the suspect poses an immediate threat to the safety of law enforcement officers or others,

and whether the suspect is actively resisting arrest or attempting to evade arrest by flight.

Id. at 396.

       {¶ 23} "The 'reasonableness' of a particular use of force must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight." Id.; accord Saucier v. Katz, 533 U.S. 194, 205 (2001), overruled in part on

other grounds, Pearson v. Callahan, 555 U.S. 223 (2009) (cautioning "against the '20/20

vision of hindsight' in favor of deference to the judgment of reasonable officers on the

scene"). Not every push or shove, even if it seems unnecessary in the peace of the judge's

chambers, violates the Fourth Amendment. Graham at 396. All reasonableness analyses

must allow for the fact that law enforcement officers must often make split-second

judgments—in tense, uncertain, and rapidly evolving circumstances—about the amount of

force that is necessary in a particular situation.      Id. at 396-97; accord Bennett v.

Krakowski, 671 F.3d 553, 561 (6th Cir.2011) (warning that courts " 'must avoid

substituting [their] personal notions of proper police procedure for the instantaneous

decision of the officer at the scene' "); Burchett v. Kiefer, 310 F.3d 937, 944 (6th Cir.2002)

(holding that the objective-reasonableness standard "contains a built-in measure of

deference to the officer's on-the-spot judgment about the level of force necessary in light

of the circumstances of the particular case").

       {¶ 24} Here, Anderson first used force against Bodager when he pushed Bodager

against the Mercedes after Bodager used his upper body to "push[ ] back" away from the

Mercedes. (Brian Anderson deposition, at 54.) According to Anderson, in addition to

pushing back with a "resisting, turning motion," Bodager also held his right hand against

the front of his body so that Anderson had difficulty maneuvering it into place to cuff it.
Pike App. No. 12CA828                                                                                  9

(Brian Anderson deposition, at 54-56.) The third time Bodager pushed back and tried to

straighten, Anderson, with Throckmorton's assistance, shoved Bodager to the ground.

        {¶ 25} Anderson interpreted Bodager's movements—pushing back and holding his

right hand against his body—as attempts to resist being handcuffed.                     Resistance to

handcuffing justifies the use of some force. Burchett at 944. Bodager, however, argues

that a question of fact exists regarding whether he resisted. Bodager claims that he

expressed surprise and bewilderment, not resistance, in response to being handcuffed.

Neither Bodager's deposition nor the video recording supports this claim.                      Bodager

offered no testimony regarding his actions after he jumped out of his Mercedes. Thus, the

record contains no testimony from Bodager that contradicts Anderson's description of

Bodager's actions during the handcuffing. Moreover, the video recording shows Bodager

straightening away from the Mercedes three times, which substantiates Anderson's

assertion that Bodager resisted by pushing back.2 We conclude, therefore, that no issue of

fact remains regarding whether Bodager resisted detention.

        {¶ 26} Given Bodager's resistance, the force that Anderson used against Bodager

was objectively reasonable. Exercising the necessary deference to the officers on the

scene, we conclude that Anderson employed limited force in order to handcuff a resisting

suspect. The force used was necessary and reasonable, not gratuitous and excessive.

        {¶ 27} Unlike Anderson, Campbell never touched Bodager. Campbell only directed

his police canine to bark while Anderson was struggling to handcuff Bodager. The mere

presence of a police dog, while intimidating, does not amount to the use of excessive force.



2 Generally, Anderson's description of Bodager's actions corresponds with the events as shown on the
video recording. Due to the positioning of Bodager and the officers, the video recording does not capture
Bodager holding his right hand against his body. Bodager, however, does not dispute that he did so.
Pike App. No. 12CA828                                                                    10

Franklin v. Borough of Carteret Police Dept., D.N.J. No. CIV.A. 10-1467 JLL (Nov. 15,

2010); Gaines v. Gloucester City Police Dept., D.N.J. No. CIVA 08-3879 (Mar. 3, 2010).

         {¶ 28} In sum, neither Anderson nor Campbell used excessive force against

Bodager. Accordingly, we conclude that the trial court did not err in granting Anderson

and Campbell summary judgment on Bodager's claim that they violated 42 U.S.C. 1983

through the use of excessive force.

         {¶ 29} Bodager next argues that the trial court erred in granting defendants

summary judgment on his claims for assault and battery. Although Bodager's complaint

contains a claim for battery, it does not plead an assault claim. Neither the parties'

summary judgment briefing nor the trial court's judgment mentions an assault claim. An

appellant may not introduce on appeal a new cause of action that was never raised before

the trial court.   Kalish v. Trans World Airlines, Inc., 50 Ohio St.2d 73, 77 (1977);

VanNostran Young Ins. Agency v. State Auto Ins. Co., 5th Dist. No. 2002-CA-00371,

2003-Ohio-4393, ¶ 25; Dayton Walther Corp. v. Specialized Carriers, Inc., 4th Dist. No.

1702 (Sept. 30, 1988). Consequently, we will not consider the belatedly raised assault

claim.

         {¶ 30} With regard to his battery claim, Bodager contends that, if Anderson and

Campbell are not entitled to qualified immunity from liability for their violation of 42

U.S.C. 1983, then they are also not entitled to immunity from liability for battery. We

need not decide any immunity questions because the premise of Bodager's argument is

wrong. Immunity from state law claims turns not on the federal qualified immunity

doctrine, but on R.C. 2744.03(A)(6). Loggins v. Franklin Cty., S.D.Ohio No. 2:02-CV-

964 (July 20, 2005), aff'd, 218 Fed.Appx. 466 (6th Cir.2007) ("Although § 2744.03(A)(6)

cannot shield an individual from federal claims, it can provide immunity from state law
Pike App. No. 12CA828                                                                     11

claims absent the application of a statutory exception."). Pursuant to R.C. 2744.03(A)(6),

any political subdivision employee is immune from liability unless the employee's actions

or omissions are manifestly outside the scope of employment or the employee's official

responsibilities; the employee's acts or omissions were malicious, in bad faith, or wanton

or reckless; or liability is expressly imposed upon the employee by a section of the Revised

Code. Rankin v. Cuyahoga Cty. Dept. of Children & Family Servs., 118 Ohio St.3d 392,

2008-Ohio-2567, ¶ 36. The trial court determined that Anderson and Campbell are

immune from liability under R.C. 2744.03(A)(6) for Bodager's state claims. On appeal,

Bodager presents no argument challenging that determination. Accordingly, Bodager

fails to present this court with any reason to reverse the trial court's summary judgment

decision on Bodager's battery claim.

       {¶ 31} Finally, Bodager argues that the trial court erred in granting summary

judgment to Waverly on Bodager's claim that Waverly violated 42 U.S.C. 1983 by failing

to properly train Anderson and Campbell. Bodager repeats this same argument under his

second assignment of error. However, neither the first nor second assignment of error

relate to this argument. The assignments of error allege error in the trial court's ruling on

Bodager's 1983 claims for excessive force, wrongful arrest, and wrongful prosecution.

They do not mention Bodager's 1983 claim for failure to properly train.

       {¶ 32} Appellate courts determine appeals on the basis of assignments of error

rather than arguments in support of assignments of error. App.R. 12(A)(1)(b); Grimes v.

Grimes, 4th Dist. No. 10CA23, 2012-Ohio-3562, ¶ 36, fn. 10; Valentine v. PPG Industries,

Inc., 145 Ohio App.3d 265, 273 (4th Dist.2001). Accordingly, we decline to address

Bodager's argument regarding his 1983 claim for failure to properly train.
Pike App. No. 12CA828                                                                              12

       {¶ 33} In sum, all of the arguments under Bodager's first assignment of error fail.

We therefore overrule Bodager's first assignment of error.

       {¶ 34} By Bodager's second assignment of error, he argues that the trial court erred

in granting defendants summary judgment on state law claims for false arrest, wrongful

detainment, and malicious prosecution, as well as his federal law claim that Anderson and

Campbell violated 42 U.S.C. 1983 when they wrongfully arrested him.3 We disagree with

each argument.

       {¶ 35} In a wrongful arrest claim premised on 42 U.S.C. 1983, the plaintiff asserts

that law enforcement officers deprived him or her of the Fourth Amendment right to be

free from unreasonable seizures of the person. "[A] warrantless arrest by a law officer is

reasonable under the Fourth Amendment where there is probable cause to believe that a

criminal offense has been or is being committed." Devenpeck v. Alford, 543 U.S. 146, 152

(2004). Thus, for a wrongful arrest claim to succeed under 42 U.S.C. 1983, a plaintiff

must prove that the police lacked probable cause to arrest. Miller v. Sanilac Cty., 606

F.3d 240, 250 (6th Cir.2010); Logsdon v. Hains, 492 F.3d 334, 341 (6th Cir.2007).

       {¶ 36} Here, Bodager points out that, under the circumstances of this case, R.C.

2935.26 prohibited the Waverly police from arresting him for the minor misdemeanors he

committed—speeding, turning without signaling, and failure to use a seatbelt.4 Due to the

statutory prohibition, Bodager asserts that the Waverly police could not have probable

cause to arrest him for the minor misdemeanors he committed and, thus, an arrest for



3 Bodager did not plead a state law claim for "wrongful detainment" in his complaint. Moreover, our
review of Ohio law has uncovered no precedent establishing such a state law claim. Therefore, we treat
Bodager's claim for false arrest as subsuming Bodager's claim for "wrongful detainment."

4 R.C. 2935.26(A) states that "[n]othwithstanding any other provision of the Revised Code, when a law
enforcement officer is otherwise authorized to arrest a person for the commission of a minor
Pike App. No. 12CA828                                                                                  13

those minor misdemeanors violated the Fourth Amendment.                          Bodager's argument

contravenes Fourth Amendment precedent.

        {¶ 37} "If an officer has probable cause to believe that an individual has committed

even a very minor criminal offense in his presence, he may, without violating the Fourth

Amendment, arrest the offender." Atwater v. Lago Vista, 532 U.S. 318, 354 (2001). The

United States Supreme Court applied this rule in Virginia v. Moore, 533 U.S. 164 (2008),

a case factually similar to this case.          In Moore, the defendant was arrested for the

misdemeanor of driving with a suspended license even though Virginia law prohibited the

arrest under the circumstances presented. The Supreme Court concluded that, despite

the state law, the defendant's arrest did not violate the Fourth Amendment. Although a

state may provide more protection from warrantless arrests than the federal Constitution,

that enhanced protection does not govern the scope of protection afforded by the Fourth

Amendment. Id. at 171-74. Thus, the Supreme Court held that "warrantless arrests for

crimes committed in the presence of an arresting officer are reasonable under the

Constitution, and that while States are free to regulate such arrests however they desire,

state restrictions do not alter the Fourth Amendment's protections." Id. at 176. In other

words, "if an arrest is otherwise reasonable, the fact that it is not for an 'arrestable' offense

[under state statute] does not make it unconstitutional." Thomas v. Peoria, 580 F.3d 633,

637 (7th Cir.2009).5


misdemeanor, the officer shall not arrest the person, but shall issue a citation, unless" certain
circumstances exist.
5 We recognize that an arrest for a minor misdemeanor where none of the R.C. 2935.26 exceptions apply

would violate the Ohio Constitution. State v. Brown, 99 Ohio St.3d 323, 2003-Ohio-3931, ¶ 25. This is
one area in which the Ohio Constitution provides greater protection than the federal Constitution. Id. at
syllabus. However, this difference in the level of protection does not impact our analysis of Bodager's
1983 claim. As we stated above, a violation of 42 U.S.C. 1983 requires proof of a deprivation of a federal
right. Ziegler, 512 F.3d at 782. "[S]tates cannot create federal constitutional rights actionable under
§ 1983." Wilson v. Morgan, 477 F.3d 326, 332 (6th Cir.2007).
Pike App. No. 12CA828                                                                   14

       {¶ 38} Here, Bodager does not contest that he sped, failed to use a signal before

turning, or failed to use his seatbelt.   As Anderson saw Bodager committing those

offenses, Anderson had probable cause to arrest Bodager, making that arrest

constitutionally reasonable under the Fourth Amendment. Moreover, Bodager cannot

challenge Anderson's probable cause that he committed the minor misdemeanors because

he conceded that he committed those offenses when he pleaded guilty to them. Jackim v.

Sam's E., Inc., 378 Fed.Appx. 556, 561 (6th Cir.2010). Collateral estoppel precludes

Bodager from using a civil action brought under 42 U.S.C. 1983 to re-litigate issues

already decided in a prior criminal case. Id. Accordingly, we conclude that the trial court

did not err in granting Anderson and Campbell summary judgment on Bodager's claim

that they violated 42 U.S.C. 1983 by wrongfully arresting him.

       {¶ 39} Bodager next argues that the trial court erred in granting summary

judgment against him on two state law claims—false arrest and malicious prosecution. As

we stated above, the trial court determined that Anderson and Campbell are immune

from liability under R.C. 2744.03(A)(6) for the state law claims. Additionally, the trial

court determined that R.C. Chapter 2744 did not permit Bodager to bring his state law

claims against Waverly. Bodager presents no argument challenging those immunity

determinations. Consequently, Bodager has failed to present this court with any reason to

reverse summary judgment on his state law claims of false arrest and malicious

prosecution.

       {¶ 40} In sum, we conclude that none of Bodager's assertions under his second

assignment of error justify reversal.      Accordingly, we overrule Bodager's second

assignment of error.
Pike App. No. 12CA828                                                               15

      {¶ 41} For the foregoing reasons, we overrule Bodager's two assignments of error,

and we affirm the judgment of the Pike County Court of Common Pleas.

                                                             JUDGMENT AFFIRMED.
Pike App. No. 12CA828                                                                      16

                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Pike
County Common Pleas Court to carry this judgment into execution.

         Any stay previously granted by this Court is hereby terminated as of the date of this
entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

* Tyack, J. & Brown, J.: Concur in Judgment and Opinion.

                                     For the Court


                                     BY: ________________________________
                                         William A. Klatt, Presiding Judge *




                                  NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.




* William A. Klatt, G. Gary Tyack, and Susan D. Brown of the Tenth Appellate District,
sitting by assignment in the Fourth Appellate District.